Citation Nr: 1705883	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from January 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in St. Paul, Minnesota. 

The Veteran's November 2013 substantive appeal requested a Travel Board hearing before a Veterans Law Judge of the Board at the local RO.  However, in a September 2014 written statement, the Veteran's representative noted that the Veteran was unable to attend his scheduled hearing due to Alzheimer's disease.  The representative asked that VA move forward and make a decision on the claim.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).  The Board recognizes that the Veteran's son appears to have requested a hearing so that he could testify on his father's behalf.  However, the Veteran's son has not been shown to have standing to request such a hearing, i.e., by way of being a legal guardian.  He has referred to himself as the attorney "in fact" representing his father; however, the most recent VA Form 21-22 dated in August 2013 appointed the Veterans of Foreign Wars as the Veteran's representative.

This claim was previously remanded by the Board in March 2015 and October 2015.  These remands instructed that the Veteran's son be provided with a VA Form 21-0516-1 and VA Forms 21-8416 for the purposes of itemizing medical expenses beginning January 1, 2013, and that he be encouraged to obtain a statement from a licensed physician as to whether the Veteran's spouse must live in a protected environment and as to whether the level of care from her assisted living facility is necessary due to a medical condition.   In correspondence dated in July 2015, the PMC sent correspondence to the Veteran's son which accomplished these instructions, and the Veteran's son was given one year to respond.  As such, the Board finds that there has been substantial compliance with its March 2015 and October 2015 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's countable income for VA purposes, as far as can be determined, has exceeded the applicable income limits for the receipt of VA nonservice-connected pension benefits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in December 2011 satisfied the duty to notify provisions.

Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for nonservice-connected special monthly pension benefits.  The PMC obtained the pertinent Social Security Administration information and requested the Veteran to furnish additional information concerning his income and his unreimbursed medical expenses.  Although over the course of the appeal the Veteran has submitted various documents reflecting income, assets, and medical expenses, he was not responsive to requests for specific information made by the PMC in correspondence dated in July 2015.  In that regard, it is noted that VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  He has not identified any pertinent evidence for the PMC to obtain on his behalf.  Further, as the decision regarding whether the Veteran's entitlement to VA nonservice-connected pension benefits is not based on medical evidence but on income, net worth, and medical expense information, a medical examination or medical opinion is not required under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that there has been compliance with the VCAA duty-to-assist provisions. 

The Veteran asserts that he is entitled to nonservice-connected pension benefits.  Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved (nonservice-connected) pension (MAPR) payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse [...], it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274(a).  

The VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..." M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The MAPR benefits for a veteran with one dependent are $16,051.00, effective December 1, 2011; $16,324.00, effective December 1, 2012; $16,569.00, effective December 1, 2013; $16,851.00, effective December 1, 2014; and $16,902.00, effective December 1, 2016.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran with one dependent for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Thus, effective December 1, 2011, only those unreimbursed medical expenses in excess of $802.00, which is 5 percent of the maximum annual pension rate of $16,051.00, may be used to reduce total income.  Further, effective December 1, 2012, unreimbursed medical expenses exceeding $816.00 may reduce total income; effective December 1, 2013, unreimbursed medical expenses exceeding $828.00 may reduce total income; effective December 1, 2014, unreimbursed medical expenses exceeding $842.00 may reduce total income; and effective December 1, 2016, unreimbursed medical expenses exceeding $845.00 may reduce total income.  

Under the aid and attendance rate, a veteran with one dependent must have had yearly income of less than $24,239.00 effective December 1, 2011; yearly income of less than $24,652.00 effective December 1, 2012; yearly income of less than $25,022.00 effective December 1, 2013; yearly income of less than $25,448.00 effective December 1, 2014; and yearly income of less than $25,525.00 effective December 1, 2016.

Here, the Veteran had honorable service during World War II, and he is currently 91 years of age.  He is married and has one dependent, his spouse.  A certificate of marriage issued in January 1996 shows that a marriage exists between the Veteran and E.K.

The Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by a private physician on December 9, 2011, which was accepted by the PMC as an informal claim for pension benefits, is considered the date of his claim, and which would also be the earliest effective date for the award of pension benefits (see 38 C.F.R. § 3.400), although commencement of the period of payment of benefits could begin no earlier than January 1, 2012 (see 38 C.F.R. § 3.31 ).  

The Veteran subsequently submitted his formal application (VA Form 21-527EZ, Fully Developed Claim (Pension)) for pension benefits on June 26, 2012, at which time he provided information regarding monthly and annual income.  With respect to monthly income, the Veteran reported $754.00 per month (or $9,048.00 per year) in retirement income; and $1901.00 per month (or $22,812.00 per year) in Social Security Administration (SSA) income.  He further reported that his spouse received $1,498.80 per month (or $17,985.60 per year) in SSA payments, as well as $1,383.77 per month (or $16,605.24 per year) in annuities.  However, an SSA inquiry initiated by the PMC indicated that the Veteran actually received $2000.90 per month (or $24,010.80 per year) in SSA income effective December 2011.  In terms of annual income, the Veteran reported $50.00 in total interest and dividends and his spouse received $3,500.00 in total interest and dividends.  Concerning net worth, the Veteran reported a total of $2,300.00 in cash/non-interest-bearing bank accounts and $31,000.00 in stocks, bonds, mutual funds, etc.  He indicated that his spouse had $3,000.00 in cash/non-interest-bearing bank accounts and $130,000.00 in stocks, bonds, mutual funds, etc.  Based on this evidence, the PMC determined that the Veteran's family income amounts effective January 1, 2012, exceeded the maximum annual limit set by law for disability pension at the aid and attendance rate, and denied his claim of entitlement to a nonservice-connected pension.

In correspondence dated in May 2013, the Veteran's son indicated that the PMC incorrectly listed the Veteran's interest income as $3,550.00; rather, the Veteran's son indicated that the Veteran's 2012 tax return stated that he had no interest income and had total dividends of $2,180.00.  However, the Board reiterates that the Veteran's interest income was largely based on his spouse's total interest and dividends, which was reported to be $3,500.00.  In addition, the Veteran's son reported that the Veteran's spouse paid $3,319.00 per month for her assisted living facility, while the Veteran paid $1,888.00 per month for his assisted living facility.

In a corpus of estate determination completed by the St. Paul Pension Management Center (PMC) in September 2013, it was noted that the Veteran was 87 years old and his life expectancy was 5.3 years.  The assets and expenses were listed and the adjudicator determined that the Veteran's expenses did not exceed his income based on the evidence of record.  It was noted that the Veteran would accrue $526.60 monthly or $6,319.20 annually to increase his net worth.  It was determined that his net worth was sufficient to meet his expenses, which was a bar to benefits at that time.  SSA inquiries associated with the claims file showed that the Veteran's identified spouse, E.K., received $1,674.90 per month from SSA effective December 2012 and the Veteran received $2,034.90 per month from SSA effective December 2012.  

In August 2013, the Veteran's son submitted correspondence indicating that the Veteran spent $670.00 per month from his own funds for medical care (at the Orchard Pointe assisted living facility), starting on June 7, 2013.  In correspondence dated in September 2013, the Veteran's son provided new numbers for the amounts paid per month from the Veteran's own funds for medical care, explaining that the corrected amount (changed from $670.00 monthly to $2,830.00 monthly) was due to a miscalculation of the amount of reimbursement the Veteran was receiving from his long-term care insurance.  He further explained that he previously understood that the Veteran would be receiving $180.00 per day from the insurance policy, when in fact he would only be receiving $108.00 per day.

In correspondence dated in November 2013, the Veteran's son reported that the total net worth of the Veteran and the Veteran's spouse increased from
$166,300.00 as of January 1, 2012, to $207,300.00 as of November 14, 2013, because they sold their house.  The Board reiterates that profit from the sale of property is excluded from countable income for the purpose of determining entitlement to improved pension.  

The Veteran's son submitted evidence in September 2014 consisting of numerous bank statements beginning in 2012 and ending in August 2014.  The current checking account balance was listed as $16,518.78.  Review of banking statements showed numerous payments to Costless Senior Services, Orchard Pointe, and Prestige Senior Living.  The bank statements also reflected numerous deposits.  It was unclear as to whether the Veteran had other accounts.  The Veteran's son submitted invoices from Orchard Pointe, the Veteran's assisted living facility, and signed statements from Orchard Pointe indicating that the Veteran was responsible for $2,830.00 per month out of his own funds for his nursing home/assisted living expenses and his long-term insurance paid for the balance (the base rate as noted as $5,570.00 per month with nursing and medical of $500.00 per month).  The Veteran's son also provided numerous receipts from stores such as Walmart and Costco for unreimbursed medical expenses.  

As such, in March 2015, the Board remanded the claim, finding that the evidence was insufficient to adjudicate the issue on appeal.  At that time, the Board noted that, even after deducting the Veteran's spouse's reported unreimbursed medical expenses for the year of 2012 and the Veteran's reported unreimbursed medical expenses for the year of 2012 as shown on the itemized expense lists signed in October 2013, the income would still be above the MAPR for 2012.  The Board also recognized that the Veteran did not enter his assisted living facility (Orchard Pointe) until June 2013 and that such expenses could not be considered for the year of 2012.  While the Veteran appeared to have lived in another assisted living facility prior to that time, such expenses were not identified on the itemized expense list signed in October 2013, and it was not clear from the record whether the Veteran needed to live in a protected environment due to his medical condition in 2012.  

Further, the Board noted that the Veteran's net worth was a consideration in determining whether he was entitled to nonservice-connected pension.  While the Veteran's son submitted an itemized medical expense report for the period of January 2012 to December 2012, there was no itemized report for the year of 2013.  As such, the Board explained that it could not determine from bank statements and receipts as to what expenses were unreimbursed medical expenses for the years of 2013 and 2014.  Thus, the Board remanded the claim so that the Veteran's son could be asked to complete VA Forms 21-8416 and identify the unreimbursed medical expenses for the years of 2013 and 2014.  

The Board's March 2015 Remand also emphasized that the Veteran's spouse's income was included when making a determination as to whether the income fell below or above the MAPR for a particular year to qualify for nonservice-connected pension.  The Veteran's son stated that the Veteran's spouse lived in a separate assisted living facility, which should qualify as an unreimbursed medical expense.  An October 2013 signed statement from the Veteran's spouse's assisted living facility indicated that the Veteran's spouse needed assistance with dressing and that the facility performed services such as laundry service and housekeeping.  The prior effective date was May 12, 2012, with a monthly rate of $2,820.00; and then a rate of $2,969.00 per month, effective January 1, 2013.  The facility did not indicate as to whether any of the expenses were reimbursed by insurance and there was no statement as to whether the Veteran's spouse had a medical condition that required her to live in an assisted living facility.  As a result, the Board also remanded the issue to attempt to obtain this information.    

Pursuant to the Board's March 2015 Remand, the PMC sent correspondence to the Veteran's son in July 2015.  Specifically, this correspondence asked the Veteran's son to (1) complete VA Form 21-0516-1 (Improved Pension Eligibility Verification Reports) with the Veteran's and the Veteran's spouse's complete income and net worth information from January 1, 2013, to the present; (2) complete VA Form 21-8416 (Medical Expense Reports) with the Veteran's and the Veteran's spouse's paid, unreimbursed medical expenses from January 1, 2013, to the present; and (3) obtain a statement from a licensed physician as to whether the Veteran's spouse must live in a protected environment and as to whether the level of care from her assisted living facility was necessary because of a medical condition.  The Veteran's son was notified that a decision may be rendered after 30 days of his receipt of the July 2015 correspondence, but that he still had a one-year period (that is, until July 28, 2016) to submit additional information or evidence necessary to support the claim.  

However, as acknowledged by the Veteran's representative in his December 2016 Informal Hearing Presentation, the PMC never received a response from the Veteran or from the Veteran's son.  The Board notes that the July 2015 correspondence was sent to the Veteran's son's address of record.  There is no allegation that the Veteran's son never received the correspondence.  To this end, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  

The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing available evidence, the Veteran's countable income was excessive for VA pension purposes.  With respect to monthly income, the Veteran reported $754.00 per month (or $9,048.00 per year) in retirement income.  An SSA inquiry revealed that the Veteran received $2000.90 per month (or $24,010.80 per year) in SSA income effective December 2011.  He further reported that his spouse received $1,498.80 per month (or $17,985.60 per year) in SSA payments, as well as $1,383.77 per month (or $16,605.24 per year) in annuities.  In terms of annual income, the Veteran reported $50.00 in total interest and dividends and his spouse received $3,500.00 in total interest and dividends.  Concerning net worth, the Veteran reported a total of $2,300.00 in cash/non-interest-bearing bank accounts and $31,000.00 in stocks, bonds, mutual funds, etc.  He indicated that his spouse had $3,000.00 in cash/non-interest-bearing bank accounts and $130,000.00 in stocks, bonds, mutual funds, etc.  As indicated by the Board in its March 2015 Remand, based on the evidence of record, even excluding the Veteran's spouse's reported unreimbursed medical expenses for the year of 2012 and the Veteran's reported unreimbursed medical expenses for the year of 2012 as shown on the itemized expense lists signed in October 2013, the income would still be above the MAPR for 2012.  Beyond 2012, there is not enough evidence available to determine the Veteran's unreimbursed medical expenses, as the Board is unable to determine from bank statements and receipts as to what expenses were unreimbursed medical expenses for the years of 2013 and 2014.  As such, the available evidence demonstrates that the Veteran's family income exceeded the maximum annual limit set by law for a disability pension at the aid and attendance rate.  

Again, the Board acknowledges that the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  However, as previously made clear, the claimant has failed to provide specific information concerning payment of unreimbursed medical expenses.  The PMC requested that the claimant provide the Veteran's and the Veteran's spouse's complete income and net worth information from January 1, 2013, to the present; the Veteran's and the Veteran's spouse's paid, unreimbursed medical expenses from January 1, 2013, to the present; and a statement from a licensed physician as to whether the Veteran's spouse must live in a protected environment and as to whether the level of care from her assisted living facility is necessary because of a medical condition.  However, this information was never provided.  In other words, that information which may have been favorable to the Veteran's claim was not available, and hence, cannot be considered in this appeal.  Without such information, the Board concludes that the Veteran's claim for pension for this period must be denied.  

In sum, because the available evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits, the Veteran does not meet the eligibility requirements for pension benefits.


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


